DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 10/27/2021.
Status of Claims
2.    	Claims 1-5, 7-18 are pending. Claims 1, 11, and 12 are in independent forms. Claims 1, 7-8, and 10-15 has been amended. Claim 6 has been canceled. Claims 16-18 are new.

Drawings
3.    	The drawings filed on 06/22/2018 are accepted by the examiner.

Response to Arguments
4.	Applicant’s arguments filed on 27 October 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa)in view of Matsubayashi et al. US Patent Application Publication No. 2013/0159332 (hereinafter Matsubayashi).
Regarding claim 1, Morikawa discloses an information processing system (Fig. 1, file sharing system 100) comprising: 
Fig. 1, first image forming apparatus 110-1);
“a second device” (Fig. 1, second image forming apparatus 110-2); and 
“a controller that determines, prior to transmission of data from the first device to the second device, whether or not transmission of the data is permitted based on (i) an area security class defined by device attributes of the second device and (ii) a data security class of the data, and outputs a determined result to the first device” (see Morikawa pars. 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not and determine whether a printer which can print the image attribute information is provided in the second image forming apparatus or not when the other device is the second image forming apparatus, and determine whether the treatment is permitted or not depending on the presence or absence of the printer);
Morikawa does not explicitly discloses wherein the device attributes include at least (1) a type of the second device and (ii) position information indicating a physical position of the second device.
However, in analogues art, Matsubayashi discloses wherein the device attributes include at least (1) a type of the second device and (ii) position information indicating a physical position of the second device (see Matsubayashi Fig. 1 management system 1, pars. 0038-0048, The management system 1 illustrated in FIG. 1 includes a plurality of electronic devices 11a to 11c and a management apparatus 20 which is connected to these electronic devices 11a to 11c and which manages the electronic devices 11a to 11c. To each electronic device mounted on the management system 1, position information is given. In an example of FIG. 1, the electronic device 11a is mounted toward position information "#0", the electronic device 11b is mounted toward position information "#1", and the electronic device 11c is mounted toward position information "#2". The collection unit 21 collects attribute information of the electronic devices 11a to 11c and registers the collected attribute information in mounted device information 31 correspondingly to the position information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Matsubayashi into the system of Morikawa in order to include a determination unit which refers to second device information in which attribute information in which each electronic device is mounted on the management system is correspondingly registered in a mounting position (see Matsubayashi par. 0010). 

Regarding claim 7, Morikawa in view of Matsubayashi discloses the information processing system according to claim 1, 
Matsubayashi further discloses wherein the controller determines the area security class of the second device by referring to a table that defines in advance a corresponding relationship between the type and position information of the second device and the area security class (see Matsubayashi par. 0039, position information is given. In an example of FIG. 1, the electronic device 11a is mounted toward position information "#0", the electronic device 11b is mounted toward position information "#1", and the electronic device 11c is mounted toward position information "#2". The management apparatus 20 further recognizes the connected electronic devices correspondingly to the position information).


Regarding claim 9, Morikawa in view of Matsubayashi discloses the information processing system according to claim 1, 
Morikawa further discloses wherein: the second device is a printer; and the data is image data to be processed by the printer (see Morikawa par. 0029, when the other device connected to the network is the second image forming apparatus and it has a printer which can print the image attribute information, it is so constituted that the attribute information added image data can be transferred and the like).

Regarding claim 10, Morikawa in view of Matsubayashi discloses the information processing system according to claim 9, 
Morikawa further discloses wherein the controller determines whether transmission of the image data is permitted on a page by page basis and outputs the determined result (see Morikawa par. 0056. The printer 114 prints an image of the image data 1801 read by the scanner 113, an image of image data transmitted from the personal computer 131, and an image of FAX data transmitted from the FAX terminal 132, on a recording sheet such as a sheet or a film. The paper feeding unit 118 is provided at a lower part of the body of the image forming apparatus 110 and used to supply the recording sheet suitable for the image to be printed to the printer 114. The recording sheet, that is, the printed material on which the image is printed by the printer 114 is discharged to the tray 119).
Regarding claim 11, Morikawa discloses an information processing apparatus comprising: 
“an input unit that accepts an instruction to transmit data” (see Morikawa par. 0051-0052, The operation unit 111 comprises a plurality of keys to input a numeral, a character, a symbol, and the like, a sensor to recognize a pressed key, and a transmission circuit to transmit a signal showing the recognized symbol to the CPU 120); and 
“a controller that obtains, prior to transmission of the data,  device attributes of a transmission destination of the data, and determines whether or not transmission of the data is permitted by comparing (i) an area security class defined by the device attributes and (ii) a data security class of the data” (see Morikawa pars. 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not and determine whether a printer which can print the image attribute information is provided in the second image forming apparatus or not when the other device is the second image forming apparatus, and determine whether the treatment is permitted or not depending on the presence or absence of the printer);
Morikawa does not explicitly discloses wherein the device attributes include at least (1) a type of the second device and (ii) position information indicating a physical position of the second device.
(see Matsubayashi Fig. 1 management system 1, pars. 0038-0048, The management system 1 illustrated in FIG. 1 includes a plurality of electronic devices 11a to 11c and a management apparatus 20 which is connected to these electronic devices 11a to 11c and which manages the electronic devices 11a to 11c. To each electronic device mounted on the management system 1, position information is given. In an example of FIG. 1, the electronic device 11a is mounted toward position information "#0", the electronic device 11b is mounted toward position information "#1", and the electronic device 11c is mounted toward position information "#2". The collection unit 21 collects attribute information of the electronic devices 11a to 11c and registers the collected attribute information in mounted device information 31 correspondingly to the position information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Matsubayashi into the system of Morikawa in order to include a determination unit which refers to second device information in which attribute information in which each electronic device is mounted on the management system is correspondingly registered in a mounting position (see Matsubayashi par. 0010). 

Regarding claim 12, Morikawa discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
“accepting an instruction to transmit data” (see Morikawa par. 0051-0052, The operation unit 111 comprises a plurality of keys to input a numeral, a character, a symbol, and the like, a sensor to recognize a pressed key, and a transmission circuit to transmit a signal showing the recognized symbol to the CPU 120);
(see Morikawa pars. 0014-0019, an information adding unit configured to add image attribute information to image data and form attribute information added image data when addition of the image attribute information to the image data is executed, and a treatment permission/non-permission determining unit configured to determine whether treatment of the attribute information added image data between the first image forming apparatus and another device connected to the network is permitted or not depending on whether the image data is the attribute information added image data or not. wherein the treatment permission/non-permission determining unit determines whether the treatment is permitted or not depending on the classification, a device discriminating unit configured to determine whether the other device is a second image forming apparatus or not);
determining a data security class of the data (see Morikawa par. 0087, it can be determined whether the files can be browsed from the other devices or not only by classifying the general document 183 and the anti-counterfeit added document 182. Therefore, security regarding the treatment of the file 6 can be easily improved without damaging operability); and 
determining whether or not transmission of the data is permitted by comparing the area security class and the data security class and outputting a determined result (Morikawa in par. 0073  discloses the treatment permission/non-permission determining unit 1202 is a unit determining whether treatment of the attribute information added image data 182 is allowed or not between the first image forming apparatus 110-1 and the other devices 110-2, 131 or the like connected to the network 140 depending on whether the image data 180 is the attribute information added image data 182 or not. The term "treatment" corresponds to a process such as transferring process of the image data from the first image forming apparatus 110-1 to other devices connected to the network 140, or the browsing process of the image data from other devices to the first image forming apparatus 110-1); 

However, in analogues art, Matsubayashi discloses obtaining device attributes of a transmission destination of the data prior to transmission of the data,  the device attributes include at least (1) a device type transmission destination and (ii) position information indicating a physical position of the transmission destination (see Matsubayashi Fig. 1 management system 1, pars. 0038-0048, The management system 1 illustrated in FIG. 1 includes a plurality of electronic devices 11a to 11c and a management apparatus 20 which is connected to these electronic devices 11a to 11c and which manages the electronic devices 11a to 11c. To each electronic device mounted on the management system 1, position information is given. In an example of FIG. 1, the electronic device 11a is mounted toward position information "#0", the electronic device 11b is mounted toward position information "#1", and the electronic device 11c is mounted toward position information "#2". The collection unit 21 collects attribute information of the electronic devices 11a to 11c and registers the collected attribute information in mounted device information 31 correspondingly to the position information). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Matsubayashi into the system of Morikawa in order to include a determination unit which refers to second device information in which attribute information in which each electronic device is mounted on the management system is correspondingly registered in a mounting position (see Matsubayashi par. 0010). 

 Regarding claim 13, Morikawa in view of Matsubayashi discloses the information processing system according to Claim 1, 
(see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claim 14, Morikawa in view of Matsubayashi discloses the information processing apparatus according to Claim 11, 
Morikawa further discloses wherein the area security class (i) indicates a degree of security of the transmission destination and (ii) is associated with the device attributes of the transmission destination, and the data security class indicates a degree of security of the data (see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claim 15, Morikawa in view of Matsubayashi discloses the non-transitory computer readable medium according to Claim 12,
(see Morikawa pars. 0027-0029, the attribute information added image data is not transferred between the first image forming apparatus in which the attribute information added image data is stored and the other device in principle and only when specific condition is satisfied, the transference and the like is permitted. Thus security of the attribute information added image data stored in the image forming apparatus connected to the network can be easily ensured and the security of the attribute information added image data can be improved as compared with the conventional examples).

Regarding claims 16-18, Morikawa in view of Matsubayashi discloses  the information processing system according to Claim 1, the information processing apparatus according to Claim 11, the non-transitory computer readable medium according to Claim 12,
Matsubayashi further discloses wherein the device attributes further include an identifier of the second device, and the controller determines the area security class after determining whether the identifier of the second device corresponds to a predetermined identifier (see Matsubayashi pars. 0048, 0081, Based on the fact that the disk device is connected to which port of the IOM, the IOM included in the DE 300 recognizes the position information (disk slot number) of the disk device connected to its own device. For example, the IOM collects attribute information from a memory area (the memory area 321 of FIG. 4) of the disk device connected to its own device. According to a request from the CM, the IOM further notifies the CM of the collected attribute information correspondingly to the disk slot number. As described above, since recognizing a DE slot number corresponding to the DE as a communication destination, the CM further collects the attribute information of the disk device correspondingly to the DE slot number and disk slot number through the IOM of the DE).
. 

7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa) in view of Matsubayashi et al. US Patent Application Publication No. 2013/0159332 (hereinafter Matsubayashi) in further view of Lambert et al. US Patent Application Publication No. 2001/0007128 (hereinafter Lambert).
Regarding claim 2, Morikawa in view of Matsubayashi discloses the information processing system according to claim 1, 
Morikawa in view of Matsubayashi does not explicitly discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class.
However, in analogues art, Lambert discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Matsubayashi in order to include a communication with the second data processing apparatus only 

Regarding claim 3, Morikawa in view of Matsubayashi in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs that transmission of the data is prohibited when the data security class exceeds the area security class (see Lambert par. 0047, Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Matsubayashi in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 4, Morikawa in view of Matsubayashi in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs device information based on which the data security class is lower than or equal to the area security class when the data security class exceeds the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session. Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Matsubayashi in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 5, Morikawa in view of Matsubayashi in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further wherein, even when the data security class exceeds the area security class, the controller outputs that transmission of the data is permitted when urgency of the data is high (see Lambert par. 0016, the communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Morikawa and Matsubayashi in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. US Patent Application Publication No. 2007/0008572 (hereinafter Morikawa) in view of Matsubayashi et al. US Patent Application Publication No. 2013/0159332 (hereinafter Matsubayashi) in further view of Spagnola US Patent Application Publication No. 2016/0335537 (hereinafter Spagnola).
Regarding claim 8, Morikawa in view of Matsubayashi discloses the information processing system according to claim 1, 
Morikawa in view of Matsubayashi does not explicitly discloses wherein the controller determines the data security class using a machine-learnt neural network.
However in analogues art, Spagnola discloses wherein the controller determines the data security class using a machine-learnt neural network (see Spagnola pars. 0057-0058, The neural network content distribution system 100 can be, for example, used for the management of a knowledge network, which knowledge network can contain one or several data objects that can be capable of machine learning to modify and/or update the interconnections between the one or several data objects).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Spagnola into the system of Morikawa and Matsubayashi in order to include a machine learning system for generating a request for improvement of a data object in a neural network (see Spagnola par. 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436